Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1, 2, 4, 6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani, (“The Circuit Theory Behind Coupled-Mode Magnetic Resonance-Based Wireless Power Transmission,” IEEE transactions on circuits and systems—i: regular papers, vol. 59, no. 9, September 2012) in view of Jolani (“ WIRELESS POWER TRANSFER VIA MAGNETIC RESONANT COUPLING,”2015)
With regard to claim 1, Kiani teaches an inductive wireless power transfer apparatus comprising: a source coil  ( e.g., L1, Fig. 5(a), 5(b), Fig. 6(b))coupled to a power source (Vs, Fig.5(b)) such that current( current through L1, Fig. 6(b)) flows through the source coil ( e.g., L1, Fig. 5(a), 5(b), Fig. 6(b)when the source coil is excited by the power source(Vs, Fig.5(b));
a first capacitor( e.g., C1, Fig. 5(a), 5(b) ) coupled in series to the source coil( e.g., L1, Fig. 5(a), 5(b), Fig. 6(b); an intermediate coil ( e.g., L2, Fig. (5(b), 6(b)  surrounding the source coil ( e.g., L1, Fig. 6(b)  and positioned within an identical plane( see Fig. 6(b), L2 surrounds L1 and in the same plane as L1) as the source coil( e.g., L1, Fig. 6(b)) ( see page 2072, col 1, para under VI , L4, L1 in the 3- and 4-coil links were made of single filament solid copper wires, placed in the middle of L3, and  L2)  , respectively ; a second capacitor( e.g., C2, Fig.5(a), 5(b)) coupled in 
	Kiani does not explicitly teach a length of a side of the source coil is between ten to twenty percent a length of a side of the intermediate coil, and a length of a side of the load coil is less than ten percent the length of the side of the intermediate coil.
However, Jolani teaches a length of a side of the source coil ( e.g., Wr_tx, 6.3mm table 4-6, page 51, ) is between ten to twenty percent ( 6.3/50=12.6%) a length of a side of the intermediate coil( e.g., ro_tx, 50mm table 4-6, page 51), and a length of a side of the load coil ( e.g., Wr_rx, 3.4mm table 4-6, page 51)is less than ten percent (3.4/50=6.8%) the length of the side of the intermediate coil( e.g., ro_tx, 50mm table 4-6, page 51 ) ( Table 4-6 corresponding to the structure shown in Fig. 4-22, page 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of  Kiani, to configure a length of a side of the source coil is between ten to twenty percent a length of a side of the intermediate coil, and configure a length of a side of the load coil to be less than ten percent of the side of the intermediate coil,   as taught by Jolani, in order to use an asymmetric design to improve the power transfer efficiency, provide a stable power transmission efficiency with 
Further, absent any criticality, the relative size of the coils required in current claim is only considered to be obvious modification of the size of Kiani as courts held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04. In this case, the functionality of the device regardless the relative size of the coils does not change.  Further, it is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  For example, applicant’s own specification discloses that “ in various embodiments, a length of a side of the source coil 1412 may be about 15 percent the length of a side of the first intermediate coil 1414, the length of a side of the load coil 1416 may be about one percent the length of the side of the first intermediate coil 1414,…. These percentages may vary by 5-25 percent based on design parameters, so long as the source coil 1412 fits inside of the first intermediate coil 1414 as illustrated, e.g., the first intermediate coil 1414 concentrically surrounds the source coil 1412 “ ( Instant applicant[0077]). Here, the applicant acknowledge there could be large variation of the percentage such as 25 percent. And the applicant mentioned  “although, there is variation on the design parameters, so long as the source coil fits insides the first intermediate coil.” Kiani satisfies the requirement that the source coil fits insides the first intermediate coil. Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to make modification of the relative coil size of Kiani as required by the current claim.
With regard to claim 2, the combination of Kiani and Jolani teaches all the limitations of claim 1, and Kiani further teaches and wherein inductances of the source coil, the intermediate 
With regard to claim 4,  the combination of Kiani and Jolani teaches all the limitations of claim 1, and Kiani further teaches the load coil ( e.g., L4, Fig. 5(b),  6(b)) is coupled in series to a third capacitor ( C4, Fig. 5(b)), and wherein capacitances of the first capacitor, the second capacitor, and the third capacitor are set to the the source coil, the intermediate coil, and the load coil resonant at the first frequency(see Fig. 6(a) while all inductors are tuned at the same resonance frequency, and page 2070, col 1, second para further see page 2067, col 1, para under III reflected load theory teaches about capacitance is used to use to generate a resonant frequency).
With regard to claim 6, the combination of Kiani and Jolani teaches all the limitations of claim 1,  and Kiani further teaches the distance ( L2 and L3 coupling distance, d23, table II, page 2073)  comprises between about five to about 30 times a largest distance between sides of the load coil ( a distance d23 is 30cm, see table II) outer diameter L4 is 5.2 cm, 30/5.2= 5.7, therefore it is between five to 30 times) between.
With regard to claim 8, Kiani teaches a system comprising:
a power source ( e.g., Vs, Fig. 5(b));
a source coil( e.g., L1, Fig. 5(a), 5(b), Fig. 6(b)) coupled to the power source( e.g., Vs, Fig. 5(b)); such that current flows through ( see Fig. 2 describes the similar Vs attached to a source coil and generates current, therefore, Fig. 5 is similar to Fig. 2, therefore, it also generates current) 
a first capacitor ( e.g., C1, Fig. 5(a), 5(b) ) coupled in series to the source coil( e.g., L1, Fig. 5(a), 5(b), Fig. 6(b));
a first intermediate coil ( e.g., L2, Fig. (5(b), 6(b)  ) co-centrically ( see Fig. 6(b) surrounding the source coil ( e.g., L1, Fig. 5(a), 5(b), Fig. 6(b)) and positioned within an identical plane ( e.g., L1, L2 in the identical as the source coil( see page 2072, col 1, para under VI L4, L1 in the 3- and 4-coil links were made of single filament solid copper wires, placed in the middle of L3, and  L2);
a second capacitor( e.g., C2, Fig.5(a), 5(b))  coupled in series to the first intermediate coil ( e.g., L2, Fig. 5(a) Fig. 5(b)) a load coil ( e.g., L4, Fig. 5(a) Fig. 5(b) Fig. 6(b))to be positioned a distance ( see distance between L4 and L1 in Fig. 6(b) away from the source coil ( e.g., L1, Fig.6(b) ) and to be inductively powered through the intermediate coil(e.g., L1, Fig.5(b),6(b))  ;
a third capacitor ( e.g., C4, Fig.5(a), 5(b))  coupled in series to the load coil( e.g., L4, Fig.5(a), 5(b))  ; and wherein capacitances of the first capacitor( e.g., C1, Fig. 5(a), 5(b) ), the second capacitor( e.g., C2, Fig.5(a), 5(b))  , and the third capacitor ( e.g., C4, Fig.5(a), 5(b))  are set so that tune out self-inductances of the source coil, the first intermediate coil, and the load coil resonate a the first frequency(see Fig. 6(a) while all inductors are tuned at the same resonance frequency, and page 2070, col 1, second para further see page 2067, col 1, para under III reflected load theory teaches about capacitor is used to use to resonant frequency) a diameter of the source coil ( L1 outer diameter, 5.2cm, table II page 2073) is 31 percent of a diameter of the intermediate coil (L2 outer diameter, 16.8cm table II, page 2073). 
	Kiani does not explicitly teach a length of a side of the source coil is between ten to twenty percent a length of a side of the intermediate coil, and a length of a side of the load coil is less than ten percent the length of the side of the intermediate coil.
However, Jolani teaches a length of a side of the source coil ( e.g., Wr_tx, 6.3mm table 4-6, page 51, ) is between ten to twenty percent ( 6.3/50=12.6%) a length of a side of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Kiani, to configure a length of a side of the source coil is between ten to twenty percent a length of a side of the intermediate coil, and configure a length of a side of the load coil to be less than ten percent of the side of the intermediate coil,   as taught by Jolani, in order to use an asymmetric design to improve the power transfer efficiency, provide a stable power transmission efficiency with different orientation angles,  satisfy the user’s specific requirement, and improve the user’s experience ( see page 50 of Jolani). 
Further, absent any criticality, the relative size of the coils required in current claim is only considered to be obvious modification of the size of Kiani as courts held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04. In this case, the functionality of the device regardless the relative size of the coils does not change. Further, applicant’s own specification discloses that “ In various embodiments, a length of a side of the source coil 1412 may be about 15 percent the length of a side of the first intermediate coil 1414, the length of a side of the load coil 1416 may be about one percent the length of the side of the first intermediate coil 1414,…. These percentages may vary by 5-25 percent based on design parameters, so long as the source coil 1412 fits inside of the first intermediate coil 1414 as illustrated, e.g., the first intermediate coil 1414 concentrically surrounds the source coil 1412 “ ( Instant applicant[0077]). Here, the applicant acknowledge there could be large variation of the percentage such as 25 
With regard to claim 10, the combination of Kiani and Jolani teaches all the limitations of claim 8, and Kiani further teaches the distance ( d23, see table II, page 2073) comprises between about five to about 30 times a second distance across a midpoint of the source coil( L1, see table II ( this distance can be the diameter of source coil L1, which is cross the midpoint of the source coil) ( a distance d23 is 30cm, see table II) outer diameter L1 is 5.2 cm, 30/5.2= 5.7, therefore is between five to 30 times) between.  a first intermediate coil ( e.g., L2, Fig. (5(b), 6(b)) co-centrically ( see Fig. 6(b) surrounding the source coil ( e.g., L1, Fig. 5(a), 5(b), Fig. 6(b)) and positioned within an identical plane as the source coil( see page 2072, col 1, para under VI L4, L1 in the 3- and 4-coil links were made of single filament solid copper wires, placed in the middle of L3, and  L2).

3. Claims 3, 5, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Kiani, (“The Circuit Theory Behind Coupled-Mode Magnetic Resonance-Based Wireless Power Transmission,” IEEE transactions on circuits and systems—i: regular papers, vol. 59, no. 9, September 2012) and  Jolani (“ WIRELESS POWER TRANSFER VIA MAGNETIC RESONANT COUPLING,”2015) in further view of Nukala (“Efficient near-field inductive wireless power transfer for miniature implanted devices using strongly coupled magnetic resonance at 5.8 GHz,” 31 March-1 April 2016)
With regard to claim 3, the combination of Kiani and Jolani teaches all the limitations of claim 1, Jolani further teaches the load coil is square in shape ( see page 52 Fig. 4-22 square 
Kiani does not teach the load coil has a side ranging from about 10 μm to 1 mm in length
However, Nukala teaches the load coil is square in shape ( see abstract, square ) and has a side ranging from about 10 μm to 1 mm in length (abstract, receiver coil is 110X110um).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the apparatus of claim 1, to configure the load coil to be square in shape with a side ranging from about 10 μm to 1 mm in length, as taught by Nukala, in order to build a compact design at the user’s required shape, satisfy the user’s requirement, to be compatible with other devices in the system.
With regard to claim 5, the combination of Kiani and Jolani teaches all the limitations of claim 1.
Kiani does not teach the first frequency is  2 GHz and 6 GHz.
Nukala teaches the first frequency is  2 GHz and 6 GHz ( 5.8GHz, see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of  Claim 1, to configure the first frequency to be at 2GHz and 6GHz,   as taught by Nukala, in order to operate a frequency that satisfy the user’s requirement and for the specific standard or protocol and enhance the user’s experience.  
Further,  such specific parameters in operating range in current claim will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the 
With regard to claim 9, the combination of Kiani and Jolani teaches all the limitations of claim 8, and Kiani further teaches inductances of the source coil, the first intermediate coil, and the load coil are set so that mutual inductances( e.g., Fig. 5(a) mutually coupled coil)  thereof cause the source coil, the first intermediate coil, and the load coil to resonate at an identical frequency ( see Fig. 6(a) while all inductors are tuned at the same resonance frequency, and page 2070, col 1, second para while all inductors are tuned at the same resonance frequency f) about ( 13. 56 MHz, table II) and to maximize power transfer efficiency( see page 2067 col 1, para under III reflected load theory , highest PTE ( power transmission efficiency) achieves when both LC tanks tuned at the same resonant frequency).
Kiani does not teach the first frequency is  2 GHz and 6 GHz
Nukala teaches the first frequency is  2 GHz and 6 GHz ( 5.8GHz, see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Claim 8, to configure the identical frequency to be at 2GHz and 6GHz,   as taught by Nukala, in order to operate a frequency that satisfy the user’s requirement and for the specific standard or protocol. 
Further,  such specific parameters in operating range in current claim will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would . 


4. Claims 7, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani, (“The Circuit Theory Behind Coupled-Mode Magnetic Resonance-Based Wireless Power Transmission,” IEEE transactions on circuits and systems—i: regular papers, vol. 59, no. 9, September 2012) and Jolani (“ WIRELESS POWER TRANSFER VIA MAGNETIC RESONANT COUPLING,”2015)in further view of  Kim (US 20140152118)
With regard to claim 7, the combination of Kiani and Jolani teaches all the limitations of claim 1, Kiani further teaches the source coil comprise two-turns ( see table II turn of L1).
Kiani does not teach source coil comprise five turns.
However, Kim teaches the source coil comprises five turns ([0057] planar coil can have 5 turns and Kiani teaches about the source coil)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the source coil of the Kiani to be 5 turn, as taught by Kim in order to satisfy the user’s specific requirement such as generating specific inductance to operating at required frequency, keep a compact design while increasing the inductance, reduce the chip size while satisfying the user’s design specification. 
With regard to claim 22, the combination of Kiani and Jolani teaches all the limitations of claim 8, Kiani further teaches the source coil comprise two-turns ( see table II turn of L1).
Kiani does not teach source coil comprise five turns.
However, Kim teaches the source coil comprises five turns ([0057] planar coil can have 5 turns and Kiani teaches about the source coil)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the source coil of the Kiani to be 5 turn, as taught by Kim in order to satisfy the user’s specific requirement such as generating specific inductance to operating at required frequency, keep a compact design while increasing the inductance, reduce the chip size while satisfying the user’s design specification. 

5. Claims 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani, (“The Circuit Theory Behind Coupled-Mode Magnetic Resonance-Based Wireless Power Transmission,” IEEE transactions on circuits and systems—I: regular papers, vol. 59, no. 9, September 2012) in view of Moore (US20150341087 ) and Jolani (“ WIRELESS POWER TRANSFER VIA MAGNETIC RESONANT COUPLING,”2015)
With regard to claim 17, Kiani teaches a method comprising:
concentrically positioning an intermediate coil( e.g., L2, Fig. (5(b), 6(b))  around a source coil( e.g., L1, Fig. 5(a), 5(b), Fig. 6(b))  and within an identical plane ( see Fig. 6(b), L1 and L2 is in the same plane) as the source coil( e.g., L1, Fig. 5(a), 5(b), Fig. 6(b);
setting capacitances of a first capacitor ( C1, Fig. 5(b)) coupled in series to the source coil  ( L1, Fig. 5(b)) and of a second capacitor( C2, Fig. 5(b))  coupled in series to the intermediate coil ( L2, Fig. 5(b)) such as to  the source coil( e.g., L1, Fig. 5(b))  and the intermediate coil( e.g., L2, Fig. 5(b)) resonant at the first frequency (  see Fig. 6(a) while all inductors are tuned at the same resonance frequency, and page 2070, col 1, second para further see page 2067, col 1, para under III reflected load theory teaches about capacitor is used to use to resonant frequency);

Kani does not teach a wireless hardware authenticator wherein the current includes an interrogation signal and wherein the load coil is coupled to a rectifier circuit; and
wirelessly receiving a data packet from the load coil in response to circuitry of the rectifier circuit being powered on by current flowing through the load coil and to processing of the interrogation signal, a length of a side of the source coil is between ten to twenty percent a length of a side of the intermediate coil, and a length of a side of the load coil is less than ten percent the length of the side of the intermediate coil.
Moore  teaches a wireless hardware authenticator ( see [0079], the transmitter can authenticate the receiver), wherein the current includes an interrogation signal ( [0055], The transmitter can interrogate the receiver by broadcasting a ping, therefore current from source coil in transmitter includes an interrogation signal) , and wherein the load coil ( e.g., 112, Fig. 1B)  is coupled to a rectifier circuit ( e.g., 130, Fig. 1B); and
wirelessly receiving a data packet ( e.g., PMA RX or Qi RX, see Fig. 10A) from the load coil( communication from receiver to the transmitter in Fig. 16, 17) in response to circuitry of the rectifier circuit  ( e.g., 130, Fig. 1B) being powered on by current flowing through the load coil (e.g., 112, Fig. 1B) ( see Fig. 10A, ping signal is TX power signal,  and thus it can power the receiver circuit through load coil, and [0052] the ping signal can generate a response which can be detected through a voltage at the receiver circuit ) and to processing of the interrogation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Kiani, to include a wireless hardware authenticator wherein the current includes an interrogation signal and wherein the load coil is coupled to a rectifier circuit; and wirelessly receive a data packet from the load coil in response to circuitry of the rectifier circuit being powered on by current flowing through the load coil and to processing of the interrogation signal,  as taught by Moore, in order to authenticate the receiver before the data and power transmission, improve the security and safety of the system, avoid transmitting power and data to unauthorized receivers to waste the power. 
teach a length of a side of the source coil is between ten to twenty percent a length of a side of the intermediate coil, and a length of a side of the load coil is less than ten percent the length of the side of the intermediate coil.
Further, Jolani teaches a length of a side of the source coil ( e.g., Wr_tx, 6.3mm table 4-6, page 51, ) is between ten to twenty percent ( 6.3/50=12.6%) a length of a side of the intermediate coil( e.g., ro_tx, 50mm table 4-6, page 51), and a length of a side of the load coil ( e.g., Wr_rx, 3.4mm table 4-6, page 51)is less than ten percent (3.4/50=6.8%) the length of the side of the intermediate coil( e.g., ro_tx, 50mm table 4-6, page 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Kiani and Moore, to configure a length of a side of the source coil is between ten to twenty percent a length of a side of the intermediate coil, and configure a length of a side of the load coil to be less than ten percent of the side of the intermediate coil,   as taught by Jolani, in order to use an asymmetric design to improve the power transfer efficiency, provide a stable power transmission efficiency with different orientation angles,  satisfy the user’s specific requirement, and improve the user’s experience ( see page 50 of Jolani). 
1412 may be about 15 percent the length of a side of the first intermediate coil 1414, the length of a side of the load coil 1416 may be about one percent the length of the side of the first intermediate coil 1414,…. These percentages may vary by 5-25 percent based on design parameters, so long as the source coil 1412 fits inside of the first intermediate coil 1414 as illustrated, e.g., the first intermediate coil 1414 concentrically surrounds the source coil 1412 “ ( Instant applicant[0077]). Here, the applicant acknowledge there could be large variation of the percentage such as 25 percent. Further, the applicant mentioned  “although, there is variation on the design parameters, so long as the source coil fits insides the first intermediate coil . “And Kiani satisfies the requirement that the source coil fits insides the first intermediate coil. Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to make modification of the relative coil size of Kiani as required by the current claim.
With regard to claim 18, the combination of Kiani ,Moore and Jolani teaches all the limitations of claim 17, Kiani further teaches comprising setting inductances of the source coil ( e.g., L1, Fig. 5(b)), the intermediate coil ( e.g., L2, Fig. 5(b)), and the load coil ( e.g., L4, Fig. 5(b)) such that mutual inductances thereof cause the source coil, the intermediate coil, and the load coil to resonate at the first frequency( e.g., Fig. 5(a) mutually coupled coil) thereof cause 
With regard to claim 19, the combination of Kiani, Moore and Jolani teaches all the limitations of claim 17, Kiani further teaches setting capacitances of the first capacitor ( e.g., C1, Fig. 5(b)), the second capacitor ( e.g., C2, Fig. 5(b)), and a third capacitor ( e.g., C4, Fig. 5(b)), which is coupled in series to the load coil ( e.g., L4,Fig. 5(b)), such that the source coil, the intermediate coil and the load coil resonate at the first frequency (Fig. 6(a) while all inductors are tuned at the same resonance frequency, and page 2070, col 1, second para further see page 2067, col 1, para under III reflected load theory teaches about capacitance is used to use to generate a resonant frequency).
Response to argument
6. Applicant's arguments filed 2/18/2021 have been fully considered but they are
not persuasive.
With regard to claims 1, 8 and 17, the applicant argues that the prior art of record Kiani and Jolani, fails to teach “a length of a side of the source coil is between ten to twenty percent a length of a side of the intermediate coil, and a length of a side of the load coil is less than ten percent the length of the side of the intermediate coil.” In particular, the applicant argues that the significant size variance between Jolani and limitation of claim 1,8 and 17 is unpredictable art of electromagnetic radiation of coil, which needs a large amount experimentation, therefore is not obvious.  Further, the applicant argues that the application formulated  an optimization that involves development of a coupling quality factor and Jolani does not teach about a optimization formula related to the coupling quality factor involves changing the relative coil size. At the end,  
In response to the arguments that prior art of record fails to teach “a length of a side of the source coil is between ten to twenty percent a length of a side of the intermediate coil, and a length of a side of the load coil is less than ten percent the length of the side of the intermediate coil.”  The examiner disagrees. As shown in the  rejections of claims 1, 8 and 17 in current office action,  Jolani teaches a length of a side of the source coil ( e.g., Wr_tx, 6.3mm table 4-6, page 51, ) is between ten to twenty percent ( 6.3/50=12.6%) a length of a side of the intermediate coil( e.g., ro_tx, 50mm table 4-6, page 51), and a length of a side of the load coil ( e.g., Wr_rx, 3.4mm table 4-6, page 51)is less than ten percent (3.4/50=6.8%) the length of the side of the intermediate coil( e.g., ro_tx, 50mm table 4-6, page 51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of  Kiani, to configure a length of a side of the source coil is between ten to twenty percent a length of a side of the intermediate coil, and configure a length of a side of the load coil to be less than ten percent of the side of the intermediate coil,   as taught by Jolani, in order to use an asymmetric design to improve the power transfer efficiency, provide a stable power transmission efficiency with different orientation angles,  satisfy the user’s specific requirement, and improve the user’s experience ( see page 50 of Jolani).
Regard to applicant’s arguments about the significant size variance between Jolani and limitation of claims 1, 8 and 17, this is no longer the case as shown in rejection in current office action.  And the examiner reminds the applicant that applicant’s own specification discloses that “In various embodiments, a length of a side of the source coil 1412 may be about 15 percent the length of a side of the first intermediate coil 1414, the length of a side of the load coil 1416 may be about one percent the length of the side of the first intermediate coil 1414,…. These percentages may vary by 5-25 percent based on design parameters, so long as the source coil 1412 fits inside of the first intermediate coil 1414 as illustrated, e.g., the first 1414 concentrically surrounds the source coil 1412 “ ( Instant applicant[0077]). Here, the applicant acknowledge there could be variation of the percentage. Further, the applicant mentioned  although, there is variation on the design parameters, so long as the source coil fits insides the first intermediate coil . Here, Kiani satisfies the requirement that the source coil fits insides the first intermediate coil. 
Regard to the applicant’s arguments that the current application formulated  an optimization that involves development of a coupling quality factor and the prior art does not teach about a optimization formula related to the coupling quality factor involves change the relative coil size, the examiner reminds the applicant that these limitations about the optimization involves the development of a coupling quality factor  are not in the current claim. 
Regard to the applicant’s arguments that Jolani operates at different frequency as the current design, this limitation is not in the claim 1, 8 or 17.
Regard to claims 3, 5 and 9, the applicant argues the  prior art of record Nukala’s does not teach the limitations because the applicant designed a three-coil system and Nukala use a four-coil system.
 The examiner disagrees because the applicant does not limit the claim to be a three-coil system. 
The applicant further argues that the prior art of record Nukala does not teach the limitations of claim 3, 5, 9 because Nulala’s design requires four coils to achieve similar frequency of 5.8 GHz instead of 3- coil system and the design are guided by the applicant’s analytical model that the PTEF maximizes at F21 being equal to one.
 The examiner disagrees, because none of these limitations are in the claim. In addition, applicant’s own specification discloses both three-coils and four- coils can be designed to operate in 2G-6G Hz ( see applicant’s specification [0071] discloses that three-coil system operates between 2GHz and 6 GHz, [0073] discloses that the four-coil system also operates between 2GHz and 6Hz). Furthermore, the disclosed prior art Kiani also teaches using the 
Since the Applicant's argument with respect to claims 1, 3, 5, 8, 9, 17 are not
persuasive, the rejection of claims depending from claims 1, 3, 5, 8, 9, 17 are therefore
maintained.
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MIRBOZORGI (US20160172104A1) teaches about four-coil system with dimension information.
Takada (US20100115474A1) teaches about four turn primary coil
Mukherjee (US 9755309) teaches about nfc device with three coil and primary coil is five turn.
Loussert (US10192160) teaches about a three coil system which operating frequency varies.
Liu (US 9281720) teaches about a three coil system with intermediate coil and the source coil on the same plane.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836